—Judgments, Supreme Court, New York County (Clifford A. Scott, J.), rendered December 19, 1991, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of AVz to 9 years, unanimously affirmed.
Defendant’s pretrial motions to suppress physical evidence were properly denied without a hearing since his motion papers contained only legal conclusions and conclusory allegations that failed to show that the evidence was unlawfully seized (CPL 710.60 [3]; People v Kitchen, 162 AD2d 178, lv denied 76 NY2d 941). Defendant’s most specific assertion— that of the time of the first arrest and immediately prior thereto he was doing nothing but standing on the street — is merely a pro forma legal conclusion of innocence that does not warrant a hearing (People v Covington, 144 AD2d 238, lv denied 73 NY2d 890). Concur — Carro, J. P., Wallach, Asch and Rubin, JJ.